COURT OF APPEALS
                          SECOND DISTRICT OF TEXAS
                               FORT WORTH

                                NO. 02-10-00263-CV


IN RE MARY T. ARD                                                     RELATOR


                                     ------------

                               ORIGINAL PROCEEDING

                                     ------------

                         MEMORANDUM OPINION1

                                     ------------

      The court has considered relator’s petition for writ of mandamus and

“Motion to Strike Real Parties in Interest’s Response and to Strike Affidavit of

William A. Hudson II from the Mandamus Record” and is of the opinion that all

relief should be denied. Accordingly, relator’s petition for writ of mandamus and

motion to strike are denied.




  1
   See Tex. R. App. P. 47.4., 52.8(d).
      Relator shall pay all costs of this original proceeding, for which let

execution issue.

                                         PER CURIAM


PANEL: MCCOY, J.; LIVINGSTON, C.J.; and DAUPHINOT, J.

DELIVERED: October 7, 2010




                                 2